[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION AND JUDGMENT ENTRY
This matter is before the court sua sponte.  It has come to the court's attention that the decision in this case dated September 30, 1999 contains an error(omission) in the first paragraph of page 4.  Accordingly, the court hereby issues this notice of errata and orders the decision corrected by changing the second sentence of said paragraph to read:  "[T]he statute does not protect workers from terminations based on other reasons unrelated to the filing of a workers' compensation claim."  It is so ordered.
      Melvin L. Resnick, J. _______________________________ JUDGE